Name: Council Regulation (EEC) No 137/82 of 19 January 1982 concerning the application of EEC-Malta Council of Association Decision No 1/82 replacing the unit of account by the ECU in the Protocol concerning the definition of the concept of ' originating products' and methods of administrative cooperation, to the Agreement establishing an association between the European Economic Community and Malta
 Type: Regulation
 Subject Matter: international affairs;  executive power and public service;  Europe;  monetary relations;  international trade
 Date Published: nan

 23 . 1 . 82 Official Journal of the European Communities No L 17/3 COUNCIL REGULATION (EEC) No 137/82 of 19 January 1982 concerning the application of EEC-Malta Council of Association Decision No 1/82 replacing the unit of account by the ECU in the Protocol concerning the definition of the concept of 'originating products' and methods of administrative cooperation, to the Agreement establishing an association between the European Economic Community and Malta THE COUNCIL OF THE EUROPEAN COMMUNITIES, the above Protocol and forming an integral part of the Agreement, the Association Council has adopted Deci ­ sion No 1 /82 amending this Protocol ; Whereas that Decision should be made to apply in the Community, HAS ADOPTED THIS REGULATION : Article 1 Having regard to the Treaty establishing the European Economic Community, and in particular Article 113 thereof, Having regard to the proposal from the Commission, Whereas the Agreement establishing an association between the European Economic Community and Malta (') was signed on 5 December 1970 and entered into force on 1 April 1971 ; Whereas a Protocol laying down certain provisions relating to the Agreement establishing an association between the European Economic Community and Malta (2) was signed in Brussels on 4 March 1976 and entered into force on 1 June 1976 ; Whereas under Article 25 of the Protocol concerning the definition of the concept of 'originating products' and methods of administrative cooperation annexed to Decision No 1 /82 of the EEC-Malta Association Council shall apply in the Community. The text of the Decision is attached to this Regulation . Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 19 January 1982. For the Council The President P. de KEERSMAEKER (') OJ No L 61 , 14. 3 . 1971 , p . 1 . (2) OJ No L 111 , 28 . 4 . 1976, p . 3 .